 

Exhibit 10.1

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated April 30, 2020 (this “Counterpart Agreement”)
is delivered pursuant to that certain Credit and Guaranty Agreement, dated as of
April 6, 2018 (as it may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among FUBOTV INC., a Delaware
corporation (“Borrower”), certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time, and AMC NETWORKS VENTURES LLC, as
Administrative Agent and Collateral Agent.

 

Section 1. Pursuant to Section 5.11 of the Credit Agreement, the undersigned
hereby:

 

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
provisions of Section 7 thereof;

 

(b) represents and warrants that the representations and warranties set forth in
Sections 4.1, 4.3, 4.4, 4.5, and 4.6 (solely with respect to the first sentence
thereof) of the Credit Agreement applicable to the undersigned are (subject,
with respect solely to the undersigned, to any applicable updates to the
Disclosure Letter reflected in the updated Disclosure Letter attached hereto as
Exhibit A) true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties are true and
correct in all respects subject to such qualification) as of the date of this
Counterpart Agreement both before and after giving effect to this Counterpart
Agreement to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that is already qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties are true and correct in all respects
subject to such qualification) on and as of such earlier date; and

 

(c) irrevocably and unconditionally guarantees the performance and payment in
full of all Obligations when the same become due in accordance with the terms of
the Credit Agreement and the other Credit Documents, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) and in
accordance with Section 7 of the Credit Agreement.

 

 

 

 

Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent, to take all such additional actions and to execute and
deliver, or cause to be executed and delivered, all such additional documents,
instruments, agreements, and certificates as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Counterpart Agreement. Neither this Counterpart Agreement nor any term hereof
may be changed, waived, discharged or terminated, except by an instrument in
writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought
(subject to any waivers or other disclaimers provided by the undersigned in this
Counterpart Agreement or in the Credit Documents). Any notice or other
communication herein required or permitted to be given shall be given pursuant
to Section 10.1 of the Credit Agreement, and for all purposes thereof, the
notice address of the undersigned shall be the address as set forth on the
signature page hereof. In case any provision in or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

THE VALIDITY OF THIS COUNTERPART AGREEMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR
DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

  FaceBank Group, Inc.         By:     Name: John Textor   Title: Chief
Executive Officer

 

Address for Notices:

 

c/o FaceBank

1115 Broadway, 12th Floor

New York, NY 10010

Attention: Chief Executive Officer

Email: john.textor@facebank.com

 

with a copy to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

Attention: Mitchell S. Nussbaum

Email: mnussbaum@loeb.com

 

AND

 

Wilson Sonsini Goodrich & Rosati P.C.

1301 Avenue of the Americas, 40th Floor

New York, NY 10019-6022

Attention: Megan J. Baier

Email: mbaier@wsgr.com

 

AND

 

Wilson Sonsini Goodrich & Rosati P.C.

650 Page Mill Road

Palo Alto, CA 94304-1050

Attention: Robert G. Day

Email: rday@wsgr.com

 

ACKNOWLEDGED AND ACCEPTED,

as of the date first written:

 

AMC NETWORKS VENTURES LLC,

as Administrative Agent and Collateral Agent

 

By:     Name:     Title:    

 

[Signature Page to Counterpart Agreement] 

 

 

 

 

Exhibit A

 

Updated Disclosure Letter

 

 

 

 

Schedule 4.1

 

Organization; Requisite Power and Authority; Qualification

 

Subsidiary  

Jurisdiction of

Organization

 

Principal Place

of Business;

Registered Office

 

U.S. Taxpayer

Identification

Number

 

Organizational

Identification

Number

FaceBank

Group, Inc.

  Florida  

1115 Broadway, 12th Floor New York, NY 10010

  [***]    P09000016429                   FuboTV Inc.   Delaware   1330 Avenue
of the Americas, 7th Floor, New York, NY 10019   [***]   5491463                
 

Sports Rights

Management, LLC

  Delaware   1330 Avenue of the Americas, 7th Floor, New York, NY 10019   [***]
  6415700                  

Fubo TV Spain,

SL   Spain   Paseo De La Castellana, Numero 259c, Planta 16 Madrid, Spain   N/A
   N/A



 

 

